Citation Nr: 0917345	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-06 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected spondylolisthesis at L5-S1, 
with spondylolysis, prior to July 3, 2007.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected spondylolisthesis at L5-S1, 
with spondylolysis, on or after July 3, 2007.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
listed above, which continued a 10 percent disability rating 
for the Veteran's service-connected low back disability.  

In August 2007, the RO increased the Veteran's disability 
rating to 20 percent, effective from July 3, 2007.  The 
veteran was advised of the grant of the increased rating by 
letter and by a Supplemental Statement of the Case (SSOC) in 
August 2007, but he did not withdraw his appeal.  Thus, the 
appeal has continued.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a videoconfernce hearing.  A transcript 
is associated with the claims file.  

The issue of entitlement to an extra-schedular rating for 
service-connected spondylolisthesis at L5-S1, with 
spondylolysis, on or after July 3, 2007, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify thye appellant when further action is 
required.




FINDINGS OF FACT

1.  Prior to July 3, 2007, the competent and probative 
evidence of record demonstrates that the veteran's service-
connected spondylolisthesis at L5-S1, with spondylolysis, is 
characterized by degenerative disc disease confirmed by 
magnetic resonance imaging, minor tenderness, and no abnormal 
curvature.  The Veteran was able to demonstrate forward 
flexion to 90 degrees, extension to 25 degrees, lateral 
bending and rotation to the right to 25 degrees, and lateral 
bending and rotation to the left to 30 degrees.  He 
complained of discomfort only while demonstrating flexion.  
All other range of motion was accomplished without 
difficulty, complaint of pain, or evidence of fatigue, 
incoordination, weakness, or lack of endurance on repetition 
and, thus, additional functional impairment related thereto 
is not demonstrated to any significant degree.

2.  On and after July 3, 2007, the competent and probative 
evidence of record demonstrates that the veteran's service-
connected spondylolisthesis at L5-S1, with spondylolysis, is 
characterized by degenerative disc disease confirmed by 
magnetic resonance imaging, intermittent complaints of 
tenderness in the lumbar spine, and reports of constant pain 
which flares-up two to three times a week.  There is no 
evidence of muscle spasm, and straight leg raises have been 
negative bilaterally.  The Veteran is able to demonstrate 
forward flexion to 60 degrees, extension to 10 degrees, and 
lateral bending to the left and right to 30 degrees.  There 
is no evidence of fatigue, weakness, loss of endurance, or 
loss of coordination and, thus, any additional functional 
impairment related thereto is not demonstrated to any 
significant degree.  

3.  The Veteran's service-connected disability, 
spondylolisthesis at L5-S1 with spondylolysis, presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular standards of the 
Rating Schedule.  



CONCLUSIONS OF LAW

1.  Prior to July 3, 2007, the schedular criteria for a 
disability rating in excess of 10 percent for service-
connected spondylolisthesis at L5-S1, with spondylolysis, 
were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 
(2008).

2.  On and after July 3, 2007, the schedular criteria for a 
disability rating in excess of 20 percent for service-
connected spondylolisthesis at L5-S1, with spondylolysis, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 
(2008).

3.  On or after July 3, 2007, the disability picture 
presented by the Veteran's service-connected 
spondylolisthesis at L5-S1, with spondylolysis, warrants 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
the assignment of an extra-schedular rating.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or SSOC.  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice must also explain how disability ratings and 
effective dates are assigned.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in October 2005 that fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, the Veteran was also 
asked to submit evidence and/or information in his possession 
to the RO.

In addition to the October 2005 VCAA letter, the RO also sent 
the Veteran a letter, dated in June 2008, which informed him 
of how disability ratings and effective dates are assigned, 
as well as information regarding lay and medical evidence 
needed to show an increase in severity of his service-
connected disability and the effect such increase has on his 
employment and daily life.  The June 2008 letter also 
provided the diagnostic codes and rating criteria under which 
his service-connected low back disability could potentially 
be evaluated.  The Board finds the June 2008 

letter satisfied all additional notice requirements 
delineated by the Court in Dingess, supra, and Vazquez-Flores 
v. Peake, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran in this case.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claim.  The RO has obtained 
VA outpatient treatment records dated from May 2004 to 
September 2008, and the Veteran has been afforded VA 
examinations in conjunction with this claim in November 2005 
and July 2007.  Significantly, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.




II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Service connection for spondylolisthesis at L5-S1 with 
spondylolysis was established in July 1968, and the RO 
assigned a 10 percent disability rating under Diagnostic Code 
(DC) 5299-5293, effective May 17, 1968, the day following the 
Veteran's separation from active duty service.  At that time, 
the RO considered his service treatment records (STRs), which 
show two low back injuries during service for which the 
Veteran received treatment.  The RO noted that an examination 
in March 1968 revealed some limitation of flexion and pain on 
pressure over the lower lumbar spine, which did not radiate 
and resolved after five days of bed rest.  

The Veteran requested an increased rating for his service-
connected low back disability over the ensuing several years.  
However, the RO continued to deny his claim and continued the 
10 percent disability rating.  See rating decisions dated 
August 1969, February 1976, and February 1987.  

In September 2005, the Veteran filed an increased rating 
claim, which is the basis of this appeal.  As noted, in a 
December 2005 rating decision, the RO continued the 
10 percent rating for his service-connected low back 
disability under DC 5239.  After an examination in November 
2005, the RO granted a 10 percent disability rating for left 
lower extremity radiculopathy, as associated with his 
service-connected low back disability, effective from 
September 14, 2005.  The disability rating assigned to the 
service-connected radiculopathy disability is not at issue in 
this appeal.  

In August 2007, the RO increased the disability rating for 
the service-connected low back disability to 20 percent, 
effective from July 3, 2007.  The Veteran now seeks a 
disability rating above 10 percent prior to July 2007, and 
above 20 percent from July 2007.  The Board will proceed to 
evaluate his low back disability under all potentially 
applicable diagnostic codes, including DC 5239.  

Spondylolisthesis or segmental instability is rated under DC 
5239.  Effective September 26, 2003, a general rating formula 
was instituted for evaluating diseases and injuries of the 
spine.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. 
Reg. 32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2004).  The criteria for the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) are as follows, in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

        100%	Unfavorable ankylosis of the entire spine;
        50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;
20%	Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  
10%	Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 
85 degrees or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of 
the height

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2008).

A.  Prior to July 3, 2007

The pertinent evidence of record reflects that the Veteran's 
service-connected lumbar spine disability is characterized by 
spondylolisthesis at L5-S1, with spondylolysis and 
degenerative disc disease confirmed by magnetic resonance 
imaging (MRI).  VA outpatient treatment records dated from 
May 2004 to July 2007 show that he received treatment for 
chronic low back pain, but the treatment 

records contain very little objective clinical information 
regarding his lumbar spine disability.  Objective examination 
consistently revealed minor tenderness in the Veteran's 
lumbar spine, with full range of motion reported in May 2005, 
October 2005, and May 2006.  There was no abnormal curvature 
in the Veteran's spine and straight leg raises were negative.  
In May 2005, the Veteran reported that he was not working and 
was on disability.  

At the November 2005 VA examination, the examiner noted the 
Veteran's medical history, including his diagnoses of 
spondylolisthesis, spondylolysis, and degenerative changes in 
his lumbar spine.  The Veteran reported that he did not have 
any back pain but, instead, had constant pain radiating from 
his left buttock to his lower extremity.  He said his pain 
increased with sitting more than 30 minutes, riding or 
driving more than an hour, and with ascending stairs and 
ladders.  He said he had lost no days from work in the 
previous year due to his spine disability.  

The examiner noted the Veteran had a slight right antalgic 
gait.  Objective examination revealed the spine was midline, 
with the cervical, thoracic, and lumbar curves preserved.  
Examination also revealed a palpable step at L5-S1 that was 
tender to palpation and causing the left lower extremity 
radicular pain.  The Veteran was able to demonstrate forward 
flexion to 90 degrees, extension to 25 degrees, lateral 
bending and rotation to the left to 30 degrees, and lateral 
bending rotation to the right to 25 degrees.  The examiner 
noted lumbar discomfort only on full flexion and rising from 
a forward flexed position.  The examiner noted that all other 
range of motion was accomplished without difficulty, 
complaint of pain, or evidence of fatigue, incoordination, 
weakness, or lack of endurance with repetition.  Heel-toe 
walking was intact, although he experienced rapid fatigue 
while demonstrating on the left.  Straight leg raising was 
negative on the right but left lower extremity pain was 
elicited with straight leg raising on the left at 75 degrees.  

The examiner stated that he found no objective clinical 
evidence that function was additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance, 
except as previously noted.  In fact, the examiner noted that 
the greatest functional impact was caused by the left lower 
extremity fatigue.  


Based on the foregoing, the Board finds that a disability 
rating higher than 10 percent is not warranted prior to July 
2007.  Indeed, the preponderance of the evidence shows the 
Veteran demonstrated normal forward flexion to 90 degrees 
during the period in question and his combined range of 
motion for the thoracolumbar spine is shown to be no less 
than 225 degrees.  The Board notes the Veteran was shown to 
have discomfort while demonstrating flexion at the November 
2005 VA examination; however, the rating criteria in the 
General Rating Schedule apply with or without evidence of 
pain, or other symptoms.  The evidence shows he had a 
slightly antalgic gait on the right; however, there is no 
indication that his abnormal gait was due to muscle spasm or 
guarding.  In fact, the preponderance of the evidence 
contains no evidence of muscle spasm or guarding related to 
the service-connected lumbar spine disability.  

Forward flexion between 30 and 60 degrees, combined range of 
motion less than 120 degrees, and muscle spasm or guarding 
severe enough to cause abnormal gait or spinal contour is not 
shown in the preponderance of the evidence.  Nor does the 
evidence of record reveal forward flexion to less than 30 
degrees, favorable ankylosis, or unfavorable ankylosis 
associated with the Veteran's service-connected lumbar spine 
disability.  Therefore, a disability rating higher than 10 
percent is not warranted prior to July 2007.  Indeed, the 
Board finds that the Veteran's service-connected lumbar spine 
disability more nearly approximates the level of disability 
contemplated by the 10 percent rating under the General 
Rating Schedule, as his combined range of motion is greater 
than 120 degrees but not greater than 335.  

38 C.F.R. §§ 4.40 and 4.45 (2008) and the decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), require us to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.  


In evaluating the Veteran's claim under the criteria of 
DeLuca, supra, and sections 4.40 and 4.45, the Board notes 
that the evidence shows the Veteran's greatest functional 
impairment was caused by pain and fatigue in his left lower 
extremity.  See November 2005 VA examination report.  With 
respect to his service-connected lumbar spine disability, the 
Veteran did not report any associated flare-ups of pain; 
however, the November 2005 VA examiner noted the Veteran 
experienced discomfort while demonstrating flexion.  The 
Board finds that any additional functional limitation due to 
pain is contemplated in the 10 percent disability rating 
currently assigned, as the General Rating Formula for 
Diseases and Injuries of the Spine contemplate symptoms such 
as pain, stiffness, or aching.  In addition, the November 
2005 VA examiner stated that he found no objective clinical 
evidence that function was additionally limited by fatigue, 
weakness, incoordination, or lack of endurance.  Therefore, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran's functional limitation 
due to pain warrants a rating in excess of 10 percent.  

The Board has considered whether a "staged" rating is 
warranted for his service-connected disability during the 
time period in question, as the Court indicated can be done 
in this type of case.  See Hart, supra.  However, the Board 
finds that at no time during the applicable time period has 
the Veteran's service-connected lumbar spine disability been 
more disabling than as currently rated under this decision.  

Consideration of the Veteran's service-connected lumbar spine 
disability on an extra-schedular basis is addressed below.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of a disability rating in excess of 10 percent for 
service-connected spondylolisthesis at L5-S1 with 
spondylolysis, prior to July 3, 2007.  




B.  On and after July 3, 2007

At the July 2007 VA examination, the Veteran reported that he 
has constant pain in his lumbar spine, which flares in 
intensity two to three times a week.  He reported that his 
flare-ups are related to bending and moving and, in order to 
alleviate the pain, he takes medication and sits down.  He 
said he had worked for himself for 15 years.  He reported 
that he does not work for an employer since his work is 
sporadic due to the flare-ups of pain.  He also reported that 
he does not have any real heavy lifting at work but there are 
times when he does lift things or climbs ladders, which 
result in a flare-up.  The examiner noted the Veteran is able 
to perform all activities of daily living, including driving.  

Objective examination revealed no muscle spasms but there was 
pain along the lower spine just above the sacrum.  The 
Veteran walked very slowly, but he did not have a limp.  He 
was able to demonstrate forward flexion to 60 degrees, 
extension to 10 degrees, and lateral flexion to 30 degrees 
bilaterally.  The examination report reflects that the 
Veteran demonstrated lateral rotation to 70 degrees 
bilaterally; however, the Board notes the maximum range of 
motion in lateral rotation to the left and right is zero to 
30 degrees.  See 38 C.F.R. § 4.71a, Plate V.  Therefore, the 
degree of lateral rotation reported in the July 2007 
examination report is not considered competent medical 
evidence.  Straight leg raises were negative bilaterally and 
his peripheral pulses were good.  

The VA examiner stated that the Veteran's low back disability 
does not significantly affect his activities of daily living 
but affects his ability to do some work at times, although 
the Veteran has continued to work in the air conditioning 
business.  In an addendum to the examination report, the 
examiner noted the Veteran's report of flare-ups of pain two 
to three times of week and stated that, when the flare-ups 
occur, it significantly limits his ability to function.  The 
examiner noted that, otherwise, the Veteran has limited 
ability to walk, stand, and perform other activities.  He 
said the main problem is that of pain, and that there is no 
specific fatigue, weakness, lack of endurance, or lack of 
coordination.  


VA outpatient treatment records dated from July 2007 to 
September 2008 show continued treatment for chronic low back 
pain.  There is evidence of intermittent tenderness in the 
lumbar spine, but the Veteran reported pain with standing or 
walking long distances.  The Veteran also reported pain with 
flexion at 50 degrees, although his complete range of motion 
is not reported.  See September 2008 VA outpatient treatment 
record.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of a 
schedular disability rating higher than 20 percent for the 
Veteran's service-connected lumbar spine disability.  Indeed, 
the pertinent evidence shows the Veteran demonstrated forward 
flexion to 60 degrees at the July 2007 VA examination, which 
warrants no more than a 20 percent rating under the General 
Rating Formula.  The preponderance of the evidence does not 
show forward flexion to 30 degrees or less, favorable 
ankylosis, and/or unfavorable ankylosis are not shown in the 
preponderance of the evidence; nor is there evidence of 
symptoms that more nearly approximate the level of disability 
required to warrant a disability rating higher than 20 
percent.  Therefore, no more than a 20 percent disability 
rating is warranted for service-connected spondylolisthesis 
at L5-S1 with spondylolysis, as of July 3, 2007.  

The Board has considered the Veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45.  See DeLuca, supra.  In this context, the Board notes 
the July 2007 VA examination report does not reflect that the 
Veteran voiced any complaints of pain while demonstrating 
range of motion at that time.  Nevertheless, he reported that 
he experiences flare-ups of pain two to three times a week, 
which are alleviated by taking medication and lying down.  He 
also reported experiencing pain with standing or walking for 
long distances.  Although the July 2007 examiner did not 
estimate the Veteran's functional loss due to pain, the 
examiner did state that flare-ups significantly limit his 
ability to function.  It is clear that the Veteran 
experiences additional functional loss due to pain in his 
lumbar spine; however, the Board again notes that the Rating 
Criteria contemplate symptoms, including pain, stiffness, and 
aching.  Therefore, the Board finds that any additional 
functional limitation due to pain is contemplated in the 20 
percent disability rating currently assigned.  In addition, 
as discussed below, the Veteran's service-connected lumbar 
spine disability warrants referral for extra-schedular 
consideration, which may result in a higher disability rating 
due to his functional limitation and its affect on his 
employment.  

The Board has also considered whether the veteran was 
entitled to a "staged" schedular rating, as of July 2007.  
However, the Board concludes that, at no time since July 3, 
3007, has the Veteran's service-connected lumbar spine 
disability been more disabling than under this decision.  

Therefore, based on the foregoing reasons and bases, the 
Board finds the preponderance of the evidence is against the 
grant of a disability rating in excess of 20 percent for 
service-connected spondylolisthesis at L5-S1 with 
spondylolysis, as of July 3, 2007.  Since the preponderance 
of the evidence is against the Veteran's claim, the benefit-
of-the-doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Extra-Schedular Consideration

The governing criteria for the award of an extra-schedular 
rating call for a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In these 
instances, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director of the VA 
Compensation and Pension (C&P) Service, for assignment of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment. 38 C.F.R. § 3.321(b)(1).  

In this case, the evidence dated prior to July 3, 2007, 
contains seemingly conflicting evidence regarding the affects 
of the Veteran's service-connected lumbar spine disability on 
his employment.  In May 2005, the Veteran reported that he 
was no longer working as he was on disability; however, he 
did not report if he was not working due to his service-
connected lumbar spine disability or some other non-
associated disability.  However, at the November 2005 VA 
examination, the Veteran reported that he had lost no days 
from work in the previous year due to his lumbar spine 
disability.  The Board also finds it probative that there is 
no other competent lay or medical evidence of record which 
shows the Veteran's service-connected lumbar spine disability 
caused marked interference with employment or necessitated 
frequent hospitalizations prior to July 2007.  Therefore, the 
Board finds that this case does not present an unusual 
disability picture so as to render impractical the 
application of the regular schedular standards and, thus, 
referral of this claim for extra-schedular consideration is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 94-96 (1996).

However, the evidence dated on and after July 3, 2007, 
reflects that the Veteran's service-connected lumbar spine 
disability affects his ability to work.  Although he had at 
that time continued to be self-employed in the air 
conditioning business for the past 15 or more years, the 
evidence shows his service-connected lumbar spine disability 
causes limited ability to stand, walk, and do other 
activities.  While the Veteran reported that he does not have 
any real heavy lifting at work, he also reported that there 
are times when he is required to lift things or climbs 
ladders and these activities result in a flare-up of pain.  
In this regard, the July 2007 VA examiner stated that, when 
the flare-ups occur, it significantly limits the Veteran's 
ability to function.  At his March 2009 videoconference 
hearing, the Veteran testified that, because of his back, he 
has reduced his hours to 20 hours a week and now limits his 
duties to repairing air conditioners, instead of also 
installing heavy pieces of equipment.  

The Board considers the Veteran's testimony and the finding 
reported in the July 2007 VA examination report to be 
competent and credible evidence.  Therefore, the Board 
concludes that the preponderance of the evidence, dated on or 
after July 3, 2007, shows the Veteran's service-connected 
lumbar spine disability presents an exceptional and unusual 
disability picture with such related factors as marked 
interference with employment, thereby rendering impractical 
the application of regular schedular standards.  As a result, 
referral of the Veteran's claim for extra-schedular 
consideration is warranted, and will be further discussed in 
the Remand section below.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected spondylolisthesis at L5-S1 with 
spondylolysis, prior to July 3, 2007, is denied.  

Entitlement to a disability rating in excess of 20 percent 
for service-connected spondylolisthesis at L5-S1 with 
spondylolysis, from July 3, 2007, is denied.  

The Veteran's service-connected spondylolisthesis at L5-S1, 
with spondylolysis, warrants referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
service for consideration of the assignment of an extra-
schedular rating from July 3, 2007.  The appeal is granted to 
this extent.  


REMAND

Having found that referral to the Under Secretary for 
Benefits of Director, Compensation and Pension Service, is 
warranted, the issue is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a social and industrial survey.  
Included should be information 
concerning his previous employment and 
the reasons for leaving his prior jobs.  
Contact with the employers should be 
made as indicated, and the assistance 
of the Veteran in obtaining this 
information should be requested as 
needed.  

2.	The RO should submit the claim for an 
extra-schedular evaluation, under 
38 C.F.R. § 3.321(b) and/or 38 C.F.R. 
§ 4.16(b), to include a full statement 
as to the Veteran's service-connected 
disabilities, employment history, 
educational and vocational attainment, 
and all other factors having a bearing 
on the issue.  Actions taken thereafter 
should proceed in accordance with the 
directives of the Under Secretary for 
Benefits or the Director of the C&P 
Service.  

3.	If the claim is denied, the Veteran and 
his representative should be furnished 
with a statement of the case addressing 
entitlement to an extra-schedular 
evaluation, and be afforded the 
appropriate opportunity to respond 
thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


